57082: Case View
	
	
	
		

	
	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	 
	














The Supreme Court
of Nevada







Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						









Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 57082


Short Caption:CO. OF CLARK VS. LB PROPERTIES, INC.Classification:Civil Appeal - Administrative Agency - General


Lower Court Case(s):Carson City - First Judicial District - 100C001441BCase Status:Remittitur Issued/Case Closed


Disqualifications:Panel Assigned:
					En Banc
					


Replacement:


To SP/Judge:11/09/2010 / Georgeson, JamesSP Status:Completed


Oral Argument:05/06/2013 at 10:00 AMOral Argument Location:Carson City


Submission Date:05/06/2013How Submitted:After Oral Argument





+
						Party Information
					


RoleParty NameRepresented By


AppellantCounty of ClarkCatherine Cortez Masto
							(Attorney General/Carson City)
						Paul D. Johnson
							(Clark County District Attorney/Civil Division)
						Gina C. Session
							(Attorney General/Carson City)
						


AppellantMark W. SchofieldCatherine Cortez Masto
							(Attorney General/Carson City)
						Paul D. Johnson
							(Clark County District Attorney/Civil Division)
						


RespondentLB Properties, Inc.Paul D. Bancroft
							(Bancroft Law, P.C.)
						Elizabeth A. High
							(Lionel Sawyer & Collins/Reno)
						Douglas S. John
							(Frazer Ryan Goldberg & Arnold LLP)
						William J. McKean
							(Lionel Sawyer & Collins/Reno)
						



13-37512: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.


Docket Entries


DateTypeDescriptionPending?Document


11/02/2010Filing FeeAppeal Filing fee waived. State/County/Municipality


11/02/2010Notice of Appeal DocumentsFiled Notice of Appeal. Filed certified copy of notice of appeal. (Docketing statement form mailed to counsel for appellant.) Notice of Appeal -10-28686




11/02/2010Notice/OutgoingIssued Notice: Referral to Settlement Program. Issued Notice of Referral to Settlement Program.  This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed.10-28688




11/03/2010Filing FeeReturned Filing Fee. Check No. 751591 returned to Clark County.


11/09/2010Settlement NoticeIssued Notice: Assignment to Settlement Program - Settlement Judge: James Georgeson.10-29330




11/18/2010Docketing StatementFiled Docketing Statement.10-30242




11/18/2010Notice/OutgoingIssued Notice to Provide Proof of Service on Settlement Judge for Docketing Statement.10-30244




11/29/2010Notice/IncomingFiled Proof of Service on Settlement Judge for Docketing Statement.10-30865




11/29/2010Docketing StatementFiled Response to Docketing Statement.10-30913




12/16/2010Settlement Program ReportFiled ECAR/Not Appropriate for Settlement Program. This case is not appropriate for mediation and should be removed from the program.10-32946




12/27/2010Settlement Order/ProceduralFiled Order Removing From Settlement Program/Briefing Reinstated. This appeal is removed from the settlement program.  Appellant(s): 15 days transcript request; 90 days opening brief.10-33740




01/24/2011Transcript RequestFiled Certificate of No Transcript Request.11-02391




03/24/2011BriefFiled Appellants' Opening Brief.11-08983




03/24/2011AppendixFiled Joint Appendix, Volume I.11-08992




03/24/2011AppendixFiled Joint Appendix, Volume II.11-08993




03/24/2011AppendixFiled Joint Appendix, Volume III.11-08995




04/21/2011MotionFiled Stipulation to Continue Briefing Schedule.11-11842




04/21/2011Notice/OutgoingIssued Notice Motion/Stipulation Approved. The stipulation to extend time to file answering brief is approved. Brief due: May 10, 2011.11-11845




05/10/2011BriefFiled Answering Brief.11-13907




06/06/2011BriefFiled Reply Brief.11-16521




06/06/2011Case Status UpdateBriefing Completed/To Screening.


10/27/2011Notice/IncomingFiled Notice of Change of Firm Name (Bancroft, Susa & Galloway).11-33168




06/12/2012Notice/IncomingFiled Substitution of Attorney  (Frazer Ryan Goldberg & Arnold LLP is substituted as attorney of record for Respondent LB Properties, Inc., an Illinois Corporation in the place and stead of Bancroft Law, fka Bancroft & John, P.C.).12-18360




03/07/2013Notice/OutgoingIssued Notice Scheduling Oral Argument.  Oral Argument is scheduled for Monday, May 6, 2013, @ 10:00 a.m. in Carson City.  Argument shall be limited to 30 minutes.13-06927




04/22/2013Notice/OutgoingIssued Oral Argument Reminder Notice.13-11737




05/06/2013Case Status UpdateOral argument held this day. Case submitted for decision. Before the En Banc Court.


09/12/2013Order/DispositionalFiled Order of Reversal. "ORDER the judgment of the district court REVERSED." EN BANC13-26985




09/26/2013MotionFiled Motion to Reissue Order as an Opinion.13-28810




12/12/2013Opinion/DispositionalFiled Authored Opinion. "Reversed."  fn1-[We originally resolved this appeal in a nonprecedential order of reversal.  Appellant filed the motion to publish the order as an opinion.  We grant the motion and replace our earlier order with this opinon.  See NRAP 36(f).]  Before the Court EN BANC.  Author:  Pickering, J.  Majority:   Pickering/Gibbons/ /HardestyParraguirre/Douglas/Cherry/Saitta. 129 Nev. Adv. Opn. No. 96.13-37512




01/06/2014RemittiturIssued Remittitur.14-00282




01/06/2014Case Status UpdateRemittitur Issued/Case Closed.


01/15/2014RemittiturFiled Remittitur. Received by County Clerk on January 7, 2014.14-00282